THE THIRTEENTH COURT OF APPEALS

                                   13-14-00450-CV


                            Ex Parte Julio Cesar Martinez


                                   On Appeal from the
                    197th District Court of Cameron County, Texas
                          Trial Cause No. 2013-DCL-6131-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are taxed against the party incurring same.

      We further order this decision certified below for observance.

December 19, 2014